       Case 4:14-cr-00096-BMM Document 983 Filed 08/19/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                         CR-14-96-GF-BMM
                          Plaintiff,

       vs.                                                     ORDER

EDUARDO OCEGUEDA-RUIZ,

                          Defendants.




      Defendant Eduardo Ocegueda-Ruiz filed a pro se Motion for Return of

Property (Doc. 945) pursuant to Federal Rule of Criminal Procedure 41(g) on

March 26, 2020. The Government filed a notice with the Court indicating that, on

July 15, 2020, the Great Falls Police Department mailed a check by certified mail

in the amount of $1,027.96 to Ocegueda-Ruiz. (Doc. 981). Because the

government has returned the property requested in the Motion for Return of

Property (Doc. 945), the Motion is moot.
      Case 4:14-cr-00096-BMM Document 983 Filed 08/19/20 Page 2 of 2



     Accordingly, IT IS HEREBY ORDERED that the Defendant’s Motion for

Return of Property (Doc. 945) is DENIED as MOOT.




                                       2
